Matter of Moore v State of New York Grievance Comm. for the Second, Eleventh, & Thirteenth Jud. Dists. (2017 NY Slip Op 01697)





Matter of Moore v State of New York Grievance Comm. for the Second, Eleventh, & Thirteenth Jud. Dists.


2017 NY Slip Op 01697


Decided on March 8, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 8, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY, JJ.


2017-00173	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Teddy Moore, petitioner,
vState of New York Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts, respondent.


Teddy Moore, Brooklyn, NY, petitioner pro se.
John W. McConnell, New York, NY (Shawn Kerby of counsel), for respondent.

Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts to take action against an attorney in connection with her conduct in an action entitled Moore v Guerra, commenced by the petitioner in the Supreme Court, Kings County, under Index No. 4895/10, and application by the petitioner, inter alia, for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied; and it is further,
ADJUDGED that the proceeding is dismissed, without costs or disbursements.
This Court does not have subject matter jurisdiction to entertain this proceeding (see CPLR 7804[b]; CPLR 506[b]; Matter of Pettus v Dudis, 82 AD3d 896; Matter of Taylor v Adler, 73 AD3d 937).
DILLON, J.P., ROMAN, HINDS-RADIX and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court